DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-8 are rejected under 35 U.S.C. 101 because they recite only software per se which is not a statutory class of invention. In particular, the system comprises only an AID and IOB algorithms. This is not within the understood definition of a system and the claimed invention of claims 1-8 are disembodied software. The dependent claims are rejected for the same reasons. 
Claims 9-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a glucose and IOB estimate and computing a desired insulin dose and a bolus dose. The limitations of receiving a glucose and IOB estimate and computing a desired insulin dose and a bolus dose covers performance of the limitation in the mind but for the recitation of generic computer components. With respect to independent claim 9 and its dependents no hardware element performs any step, therefore, the claims encompasses the user manually calculating the bolus dose. With respect to claim 16, but for the nominal recitation of a generic computing components, the claim also encompasses a manual calculation. This falls within the category of a mental process.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. No additional elements are recited in claims 9-15. With respect to claims 16-20, the claim only recites one additional element – using a processor and computer readable medium to perform calculations. Examiner notes that the computer is also used for insignificant data collection and transmission of the resultant data. The processor and medium (see specification at [00186]) is recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner notes that bolus recommendations are the resultant of the calculation and the results are merely transmitted to the insulin pump.  The claim is not patent eligible.
The dependant claims are directed to the same abstract idea without a practical application or significantly more and are rejected for the same reasons.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the preamble of claims 1 recites a system, the system comprising various features. The body of the claim, however, is not commensurate with understood definition of a system or apparatus. More specifically, the various recited elements fail to provide any structure and merely recite software per se. It is thereby unclear what structure the system is comprised of and how the various features combine to form a system or apparatus. 
Claim 2 recites “wherein the AID algorithm is comprised within a computing device”. This is incorrect usage of the term comprised which in routine usage means “composed of”, i.e. software cannot be composed of hardware.  This may be a typographical error, one of ordinary skill in the art would not be able to ascertain the metes and bounds of this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0021898 to Wei et al.
As to claim 1, Wei discloses a system comprising:
Wei [0086]-[0089]); and
an insulin on board (IOB) estimator configured to provide an IOB estimate to the AID algorithm (Wei [0086]-[0089]).
As to claim 2, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is comprised within a computing device (Wei [0067]).
As to claim 3, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system.
As to claim 4, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is further configured to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0086]-[0089]).
As to claim 5, see the discussion of claim 1, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 6, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is configured to compute a desired insulin dose using the estimate of the glucose concentration of the patient (Wei [0086]-[0089]).
As to claim 7, see the discussion of claim 6, additionally, Wei discloses the system wherein the AID algorithm is further configured to subtract the IOB estimate from the desired insulin dose to compute a bolus recommendation (Wei [0086]-[0089]).
As to claim 8, see the discussion of claim 7, additionally, Wei discloses the system wherein the AID algorithm is further configured to provide the bolus recommendation to an insulin pump for delivering insulin to the patient (Wei [0086]-[0089]).
As to claim 9, Wei discloses a method comprising:
receiving an estimate of a glucose concentration of a patient (Wei [0086]-[0089]);
Wei [0086]-[0089]);
computing a desired insulin dose using the estimate of the glucose concentration of the patient (Wei [0086]-[0089]); and
subtracting the IOB estimate from the desired insulin dose to compute a bolus recommendation (Wei [0086]-[0089]).
As to claim 10, see the discussion of claim 9, additionally, Wei discloses the method further comprising providing the bolus recommendation to an insulin pump for delivering insulin to the patient (Wei [0086]-[0089]).
As to claim 11, see the discussion of claim 9, additionally, Wei discloses the method further comprising receiving an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0086]-[0089]).
As to claim 12, see the discussion of claim 9, additionally, Wei discloses the method wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 13, see the discussion of claim 9, additionally, Wei discloses the method wherein the estimate of the glucose concentration of the patient is received at an automated insulin delivery (AID) algorithm comprised within a computing device (Wei [0086]-[0089]).
As to claim 14, see the discussion of claim 13, additionally, Wei discloses the method wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system (Wei [0086]-[0089])
As to claim 15, see the discussion of claim 13, additionally, Wei discloses the method wherein the AID algorithm is further configured to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0064]).
As to claim 16, Wei discloses a system comprising: 
at least one processor (Wei [0067]); and 
Wei [0086]-[0089]); 
compute a desired insulin dose using the estimate of the glucose concentration of the patient; 
subtract the IOB estimate from the desired insulin dose to compute a bolus recommendation (Wei [0086]-[0089]); and 
provide the bolus recommendation to an insulin pump for delivering insulin to the patient(Wei [0086]-[0089]). 
As to claim 17, see the discussion of claim 16, additionally, Wei discloses the system further comprising instructions that when executed by the at least one processor cause the at least one processor to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0064]).
As to claim 18, see the discussion of claim 16, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 19, see the discussion of claim 16, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received at an automated insulin delivery (AID) algorithm (Wei [0086]-[0089]).
As to claim 20, see the discussion of claim 19, additionally, Wei discloses the system wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system (Wei [0086]-[0089]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 11,241,536 to Yang see claim 1 “ estimated plasma insulin concentration and the glucose level measurements at a plurality of times; calculating an amount of insulin to be delivered at a current time using the autoregressive model and a proportional-integral-derivative (PID) controller 
U.S. Patent Application Publication 2014/0066886 to Roy which discusses continuous glucose monitoring and estimated insulin levels.
U.S. Patent Application Publication 2014/0066892 to Keenan which discusses insulin on board compensation for a closed loop insulin infusion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686